                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN J. BARNOCKY, JR.,                      :   CIVIL ACTION NO. 1:19-CV-1658
                                            :
                     Plaintiff              :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
E. BRADLEY, et al.,                         :
                                            :
                     Defendants             :

                                        ORDER

      AND NOW, this 26th day of November, 2019, upon consideration of

plaintiff’s complaint (Doc. 1) and motion (Doc. 7) to proceed in forma pauperis,

and for the reasons stated in the accompanying memorandum of today’s date, it is

hereby ORDERED that:

      1.     Plaintiff’s application (Doc. 7) to proceed in forma pauperis is GRANTED.

      2.     Plaintiff is granted leave to file an amended complaint on or before
             Tuesday, December 24, 2019. Any amended complaint shall comply with
             the Federal Rules of Civil Procedure, specifically Rules 8 and 20 as
             detailed in the accompanying memorandum.

      3.     The amended complaint shall contain the same case number that is
             already assigned to this action, 1:19-CV-1658, shall be direct and concise,
             and shall stand alone without reference to any other document filed in
             this matter.

      4.     Plaintiff is admonished that failure to amend his pleading to cure the
             deficiencies identified in the accompanying memorandum may result
             in dismissal of the complaint for failure to comply with Rule 8(a) or
             severance of improperly joined defendants under Federal Rule of Civil
             Procedure 21.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
